           Case 3:19-cr-00280-RS Document 262 Filed 03/16/21 Page 1 of 3




                                           LAW OFFICES OF
                                            Brian P. Berson
                                   1000 BRANNAN STREET, SUITE 488
                                  SAN FRANCISCO, CALIFORNIA 94103

TELEPHONE                                                                              FACSIMILE
(415)788-2707                                                                          (415)522-1506

                                        March 16, 2021

!
The Honorable Richard Seeborg
United States District Court Judge
450 Golden Gate Ave.
San Francisco, CA 94102
!
                              Re: U.S. v. Aleman, et al., CR19-280 RS
                                                    !
Your Honor:
!
I write in response to the alternatives you proposed at the March 9, 2021 status hearing to in-
volve our clients in future court proceedings. Please note that I am writing only on behalf of the
members of the Joint Defense Agreement signatories below. However, I will make sure that the
other defense lawyers in this case who are no longer members of the JDA will receive a copy of
this letter so that they may opine on their clients’ behalf.
!
Your proposals were no doubt conceived with the knowledge that to date, none of our clients
have been able to participate or even attend any of the status and discovery hearings that have
been held in front of you or Magistrate Judge Hixson. Rather than being able to attend and par-
ticipate in these court proceedings, they have all received transcripts translated into Spanish. So,
I want to reiterate that all of us are appreciative of your efforts to try to resolve one of the impor-
tant issues impacting our clients’ rights to due process and effective counsel during this pandem-
ic.
!
One of your proposals was to break our clients up into smaller groups, perhaps even single de-
fendants attending repeat hearings. Defense counsel discussed this proposal and believe that
these hearings would not allow for real discussion of the case and would therefore not further the
objective of allowing meaningful participation in the pre-trial proceedings of the clients as re-
quired by due process and effective assistance.
!
We are instead in favor of a modified version of a different proposal discussed at the hearing.
Since all in-custody clients represented by the co-counsel I'm writing on behalf of are in the
same two pods, we suggest that the hearings allow our clients to attend via zoom directly within
the pods, once everybody's vaccinated.
!
                                                   !1
           Case 3:19-cr-00280-RS Document 262 Filed 03/16/21 Page 2 of 3




We note that although this would be an improvement to the current situation, it doesn't address
our clients' inability to establish constitutionally required communication with counsel during the
hearings. Nor does it address the more important concern of our inability to establish constitu-
tionally required attorney-client relationships and have confidential communications with our
clients that permit for meaningful discussion and discovery review. Of course, even pre-pandem-
ic we couldn’t communicate with our clients as frequently as any of us wanted, particularly with
the added layer of having to communicate through an interpreter. But at least we could be in the
same room to discuss important evidence. For the duration of this case, though, we have been
hampered in our ability to discuss documents and recordings with our clients. This goes both
ways, because our clients have items on their tablets that are unable to be realistically discussed
during our video meetings. In addition, we have had meetings cut short in mid-sentence.
!
With these impediments lasting for a full year of our representation, we have all had difficulty
building trusting attorney-client relationships.
!
We look forward to continuing to work together to come up with different solutions to these
problems.
!
Thank you for the opportunity to address these issues.
!
                                                      Respectfully,


                                                               /s/                   ___
                                                      GEORGE BOISSEAU
                                                      Counsel for Rogelio Belloso Aleman
!                                                              /s/                 ___
                                                      PETER ARIAN
                                                      Counsel for Edwin Alvarado Amaya
!                                                              /s/                 ___
                                                      ERICK GUZMAN
                                                      Counsel for Fernando Romero Bonilla
!                                                              /s/                  ___
                                                      KENNETH WINE
                                                      Counsel for Kenneth Campos
       !                                                       /s/                  ___
                                                      BRIAN BERSON
                                                      Counsel for Evert Galdamez
                                                      Cisneros
                                                             !!
                                                                /s/                 ___
                                                      SHAFFY MOEEL
                                                      Counsel for Oscar Espinal



                                                 !2
          Case 3:19-cr-00280-RS Document 262 Filed 03/16/21 Page 3 of 3



      !                                              ! /s/                 ___
                                              ROBERT WAGGENER
                                              Counsel for Kevin Reyes Melendez
      !                                                /s/                     __
                                              ALEXANDRA MCCLURE
                                              Counsel for Missael Mendoz
      !                                                /s/                    ___
                                              JOANNA SHERIDAN
                                              Counsel for Christian Quintanilla
      !                                                /s/                ___
                                              MARTIN SABELLI, RICHARD HULLINGER
                                              Counsel for Elmer Rodriguez
      !                                                /s/                  ___
                                              MARK VERMEULEN
                                              Counsel for Kevin Ramirez Valencia
                                                     ! /s/                     ___
                                              GREGOR GUY-SMITH
                                              Counsel for Alexis Cruz Zepeda
      !                                                /s/                  ___
                                              DENA YOUNG
                                              Counsel for Kevin Guatemala Zepeda
!
!
!
!
!
!
!
cc: AUSAs Andrew Scoble and Aseem Padukone
    Charles Woodson
    Jeffrey Bornstein
    Naomi Chung
    Alan Dressler




                                         !3
